NO. 12-16-00312-CV

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

                                                 §      APPEAL FROM THE
IN THE INTEREST OF M. G.,
                                                 §      COUNTY COURT AT LAW
A CHILD
                                                 §      CHEROKEE COUNTY, TEXAS

                                  MEMORANDUM OPINION
       C.G. and G.G. appeal the termination of their parental rights. In four issues and six
issues, respectively, C.G. and G.G. challenge the trial court’s termination order. We affirm.


                                         BACKGROUND
       C.G. and G.G. are the parents of M.G. On September 8, 2015, the Department of Family
and Protective Services (the Department) filed an original petition for protection of M.G., for
conservatorship, and for termination of C.G.’s and G.G.’s parental rights. The Department was
appointed temporary managing conservator of the child, and the parents were appointed
temporary possessory conservators with limited rights and duties to the child.
       At the conclusion of the trial on the merits, the jury found, by clear and convincing
evidence, that C.G.’s and G.G.’s parental rights should be terminated. The trial court found, by
clear and convincing evidence, that C.G. had engaged in one or more of the acts or omissions
necessary to support termination of her parental rights under subsections (D), (E), and (O) of
Texas Family Code section 161.001(b)(1). The trial court also found that termination of the
parent-child relationship between C.G. and M.G. was in the child’s best interest. Based on these
findings, the trial court ordered that the parent-child relationship between C.G. and M.G. be
terminated.
       Further, the trial court found, by clear and convincing evidence, that G.G. had engaged in
one or more of the acts or omissions necessary to support termination of his parental rights under
subsections (D), (E), (O), and (Q) of Texas Family Code section 161.001(b)(1). The trial court
also found that termination of the parent-child relationship between G.G. and M.G. was in the
child’s best interest.   Based on these findings, the trial court ordered that the parent-child
relationship between G.G. and M.G. be terminated. This appeal followed.


                                 SUFFICIENCY OF THE EVIDENCE
       In his first, second, third, and fourth issues, G.G. argues that the evidence is legally and
factually insufficient to support the jury’s finding that he engaged in one or more of the acts or
omissions necessary to support termination of his parental rights. As part of her first issue, C.G.
contends that the jury’s verdict is not supported by clear and convincing evidence.
Applicable Law
       A finding of only one ground for termination alleged under section 161.001(b)(1) is
sufficient to support a judgment of termination. In re E.M.N., 221 S.W.3d 815, 821 (Tex. App.–
Fort Worth 2007, no pet.). Thus, to be successful on appeal, G.G. and C.G. must establish that
the trial court’s findings on all the Department’s pleaded grounds are unsupported by the
evidence. See Fletcher v. Dep’t of Family & Protective Servs., 277 S.W.3d 58, 64 (Tex. App.–
Houston [1st Dist.] 2009, no pet.). When a parent does not challenge an independent ground that
may support an order of termination, and the trial court found that termination was in the child’s
best interest, we cannot address any of the grounds for termination. See In re A.V., 113 S.W.3d
355, 361–62 (Tex. 2003); Fletcher, 277 S.W.3d at 64. Instead, we must overrule the challenges
the parent has chosen to assert. See In re A.V., 113 S.W.3d at 361-62; Fletcher, 277 S.W.3d at
64.
Father’s Issues
       G.G. contends in his statement of issues that the evidence does not support termination of
his parental rights under subsections (1)(D) (endangerment by conditions or surroundings),
(1)(E) (endangerment by conduct), (1)(O) (failure to comply with a court-ordered service plan),
or (1)(Q) (knowingly engaging in criminal conduct and inability to care for the child), of Texas
Family Code section 161.001(b). However, in the body his brief, G.G. fails to challenge the
jury’s findings on the grounds for termination alleged under subsections (1)(D) (endangerment
by conditions or surroundings) or (1)(Q) (knowingly engaging in criminal conduct and inability
to care for the child). Because G.G. does not challenge every ground upon which the jury could



                                                2
have based its decision to terminate his parental rights, we do not address the unchallenged
findings or the grounds he chose to challenge in his brief. See In re A.V., 113 S.W.3d at 361-62;
Fletcher, 277 S.W.3d at 64.
Mother’s Issues
       C.G. argues that the jury’s verdict is not supported by clear and convincing evidence
because she substantially complied with the service plan under subsection (1)(O) (failure to
comply with a court-ordered service plan). However, C.G. does not specifically challenge the
jury’s findings on the grounds for termination alleged under subsections (1)(D) (endangerment
by conditions or surroundings) or (1)(E) (endangerment by conduct). Because C.G. does not
challenge every ground upon which the jury could have based its decision to terminate her
parental rights, we do not address the unchallenged findings or the grounds she chose to
challenge in her brief. See In re A.V., 113 S.W.3d at 361-62; Fletcher, 277 S.W.3d at 64.
Conclusion
       Accordingly, we overrule G.G.’s first, second, third, and fourth issues, and that part of
C.G.’s first issue regarding unchallenged findings.


                                INADEQUATELY BRIEFED ISSUES
       In his sixth issue, G.G. contends that the child’s attorney ad litem did not provide
competent legal representation prior to, and during, the trial, because the attorney ad litem did
not comply with the mandatory requirements. As part of her first issue, C.G. argues that because
the Department intended to return the child to her, the Department “waived” any evidence
regarding termination prior to making that decision. She also contends in her second, third, and
fourth issues that the trial court erred by admitting records produced after the discovery deadline,
by not allowing her counselor to testify at trial, and by allowing the alternate juror to be present
during deliberations.
Applicable Law
       Rule 38.1 of the Texas Rules of Appellate Procedure sets forth what must be included in
an appellant’s brief. See TEX. R. APP. P. 38.1. Rule 38.1(i) requires that an appellant's brief
“contain a clear and concise argument for the contentions made, with appropriate citations to
authorities and to the record.” TEX. R. APP. P. 38.1(i). The appellate court has no duty to brief
issues for an appellant. Huey v. Huey, 200 S.W.3d 851, 854 (Tex. App.—Dallas 2006, no pet.).



                                                 3
The failure to provide appropriate record citations or a substantive analysis waives an appellate
issue. WorldPeace v. Comm’n for Lawyer Discipline, 183 S.W.3d 451, 460 (Tex. App.—
Houston [14th Dist.] 2005, pet. denied) (holding that failure to offer argument, citations to
record, or citations to authority waives issue on appeal); Med. Specialist Group, P.A. v.
Radiology Assocs., L.L.P., 171 S.W.3d 727, 732 (Tex. App.—Corpus Christi 2005, pet. denied)
(same); see also Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284–85 (Tex.
1994) (holding appellate court has discretion to deem issues waived due to inadequate briefing).
References to sweeping statements of general law are rarely appropriate. Bolling v. Farmers
Branch Ind. Sch. Dist., 315 S.W.3d 893, 896 (Tex. App.—Dallas 2010, no pet.). Appellate
courts must construe briefing requirements reasonably and liberally, but a party asserting error
on appeal still must put forth some specific argument and analysis showing that the record and
the law support its contentions. San Saba Energy, L.P. v. Crawford, 171 S.W.3d 323, 338 (Tex.
App.—Houston [14th Dist.] 2005, no pet.).
       An appellate court has no duty—or even right—to perform an independent review of the
record and applicable law to determine whether there was error. Valadez v. Avitia, 238 S.W.3d
843, 845 (Tex. App.—El Paso 2007, no pet.). Were we to do so, we would be abandoning our
role as neutral adjudicators and become an advocate for that party. Id.
       Moreover, as a predicate to presenting a complaint on appeal, the complaining party must
have preserved the error at trial by a proper request, objection, or motion stating the grounds for
the ruling that the party sought from the trial court with sufficient specificity to make the trial
court aware of the complaint, and then securing a ruling on the request, objection, or motion.
See TEX. R. APP. P. 33.1(a)(1)(A), (2); K.M. v. Tex. Dep’t of Family & Protective Servs., 388
S.W.3d 396, 405 (Tex. App.—El Paso 2012, no pet.). Appellate review of potentially reversible
error in a parental termination case never presented to a trial court undermines the legislature’s
dual intent to ensure finality in these cases and expedite their resolution. In re B.L.D., 113
S.W.3d 340, 353 (Tex. 2003).
Father’s Issues
       In this case, G.G. briefly stated his sixth issue along with his other issues, but does not
provide any argument for issue six in the body of his brief. He does not provide any citations to
the record, substantive legal analysis, or citations to authority in support of this complaint. See
Sweed v. City of El Paso, 195 S.W.3d 784, 786 (Tex. App.—El Paso 2006, no pet.) (stating that



                                                4
“merely uttering brief conclusory statements” is not a discussion of the facts and authorities
relied upon contemplated by Rule 38). In the absence of any legal analysis, citations to the
record, and citations to appropriate authorities, G.G. presents nothing for our review regarding
his sixth issue. See WorldPeace, 183 S.W.3d at 460; Med. Specialist Group, 171 S.W.3d at 732.
       Moreover, G.G. did not complain to the trial court that the child’s attorney ad litem did
not provide competent legal representation prior to, and during, the trial because the attorney ad
litem did not comply with the mandatory requirements. Consequently, he waived his sixth issue
on this basis as well. See TEX. R. APP. P. 33.1(a)(1)(A), (2).
Mother’s Issues
       As part of her first issue, C.G. contends that because the Department intended to return
the child to her, the Department “waived” any evidence regarding termination prior to making
that decision. She also presents three conclusory arguments for her second, third, and fourth
issues in her brief. These last three arguments, together, total three and one-half pages. She
provides no specific citations to the record, substantive legal analysis, or citations to authority in
support of these complaints. Further, C.G. contends that the trial court committed “fundamental
error” as to each claim, without explanation or citation to authority. She does not refer to, or
provide any, legal authority or analysis to support these claims. See Sweed, 195 S.W.3d at 786.
In the absence of any legal analysis, citations to the record, and citations to appropriate
authorities, C.G. presents nothing for our review regarding her second, third, and fourth issues,
and that part of her first issue regarding waiver. See WorldPeace, 183 S.W.3d at 460; Med.
Specialist Group, 171 S.W.3d at 732.
       Moreover, C.G. did not complain to the trial court that it erred by not allowing her
counselor to testify at trial, and by allowing the alternate juror to be present during deliberations.
Consequently, she waived her third and fourth issues on this basis as well. See TEX. R. APP. P.
33.1(a)(1)(A), (2).
Conclusion
       Accordingly, we overrule G.G.’s sixth issue, and C.G.’s second, third, and fourth issues,
and that part of her first issue regarding waiver.




                                                     5
                               TERMINATION OF PARENTAL RIGHTS
       Involuntary termination of parental rights embodies fundamental constitutional rights.
Vela v. Marywood, 17 S.W.3d 750, 759 (Tex. App.–Austin 2000), pet. denied per curiam, 53
S.W.3d 684 (Tex. 2001); In re J.J., 911 S.W.2d 437, 439 (Tex. App.–Texarkana 1995, writ
denied). Because a termination action “permanently sunders” the bonds between a parent and
child, the proceedings must be strictly scrutinized. Wiley v. Spratlan, 543 S.W.2d 349, 352
(Tex. 1976); In re Shaw, 966 S.W.2d 174, 179 (Tex. App.–El Paso 1998, no pet.).
       Section 161.001 of the family code permits a court to order termination of parental rights
if two elements are established. TEX. FAM. CODE ANN. § 161.001 (West Supp. 2016); In re
J.M.T., 39 S.W.3d 234, 237 (Tex. App.–Waco 1999, no pet.). First, the parent must have
engaged in any one of the acts or omissions itemized in the second subsection of the statute.
TEX. FAM. CODE ANN. § 161.001(b)(1) (West Supp. 2016); Green v. Tex. Dep’t of Protective &
Regulatory Servs., 25 S.W.3d 213, 219 (Tex. App.–El Paso 2000, no pet.); In re J.M.T., 39
S.W.3d at 237. Second, termination must be in the best interest of the child. TEX. FAM. CODE
ANN. § 161.001(b)(2) (West Supp. 2016); In re J.M.T., 39 S.W.3d at 237. Both elements must
be established by clear and convincing evidence, and proof of one element does not alleviate the
petitioner’s burden of proving the other. TEX. FAM. CODE ANN. § 161.001; Wiley, 543 S.W.2d at
351; In re J.M.T., 39 S.W.3d at 237.
       The clear and convincing standard for termination of parental rights is both
constitutionally and statutorily mandated. TEX. FAM. CODE ANN. § 161.001; In re J.J., 911
S.W.2d at 439. Clear and convincing evidence means “the measure or degree of proof that will
produce in the mind of the trier of fact a firm belief or conviction as to the truth of the allegations
sought to be established.” TEX. FAM. CODE ANN. § 101.007 (West 2014). The burden of proof is
upon the party seeking the deprivation of parental rights. In re J.M.T., 39 S.W.3d at 240.
Standard of Review
       When confronted with both a legal and factual sufficiency challenge, an appellate court
must first review the legal sufficiency of the evidence. Glover v. Tex. Gen. Indem. Co., 619
S.W.2d 400, 401 (Tex. 1981); In re M.D.S., 1 S.W.3d 190, 197 (Tex. App.–Amarillo 1999, no
pet.). In conducting a legal sufficiency review, we must look at all the evidence in the light most
favorable to the finding to determine whether a reasonable trier of fact could have formed a firm
belief or conviction that its findings were true. In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002).



                                                  6
We must assume that the fact finder settled disputed facts in favor of its finding if a reasonable
fact finder could do so and disregard all evidence that a reasonable fact finder could have
disbelieved or found incredible. Id.
         The appropriate standard for reviewing a factual sufficiency challenge to the termination
findings is whether the evidence is such that a fact finder could reasonably form a firm belief or
conviction about the truth of the petitioner’s allegations. In re C.H., 89 S.W.3d 17, 25 (Tex.
2002). In determining whether the fact finder has met this standard, an appellate court considers
all the evidence in the record, both that in support of and contrary to the trial court’s findings.
Id. at 27-29. Further, an appellate court should consider whether disputed evidence is such that a
reasonable fact finder could not have reconciled that disputed evidence in favor of its finding. In
re J.F.C., 96 S.W.3d at 266. The trier of fact is the exclusive judge of the credibility of the
witnesses and the weight to be given their testimony. Nordstrom v. Nordstrom, 965 S.W.2d
575, 580 (Tex. App.–Houston [1st Dist.] 1997, pet. denied).
Best Interest of the Children
         In G.G.’s fifth issue and as part of C.G.’s first issue, they contend the evidence is legally
and factually insufficient to support a finding that termination of their parental rights is in the
child’s best interest. In determining the best interest of the child, a number of factors have been
considered, including (1) the desires of the child; (2) the emotional and physical needs of the
child now and in the future; (3) the emotional and physical danger to the child now and in the
future; (4) the parental abilities of the individuals seeking custody; (5) the programs available to
assist these individuals; (6) the plans for the child by these individuals; (7) the stability of the
home; (8) the acts or omissions of the parent that may indicate the existing parent-child
relationship is not a proper one; and (9) any excuse for the acts or omissions of the parent.
Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976).
         The family code also provides a list of factors that we will consider in conjunction with
the above-mentioned Holley factors. See TEX. FAM. CODE ANN. § 263.307(b) (West Supp.
2016).    These include (1) the child’s age and physical and mental vulnerabilities; (2) the
magnitude, frequency, and circumstances of the harm to the child; (3) the results of psychiatric,
psychological, or developmental evaluations of the child, the child’s parents, other family
members, or others who have access to the child’s home; (4) whether there is a history of
substance abuse by the child’s family or others who have access to the child’s home; (5) the



                                                  7
willingness and ability of the child’s family to seek out, accept, and complete counseling services
and to cooperate with and facilitate an appropriate agency’s close supervision; (6) the
willingness and ability of the child’s family to effect positive environmental and personal
changes within a reasonable period of time; (7) whether the child’s family demonstrates adequate
parenting skills; and (8) whether an adequate social support system consisting of an extended
family and friends is available to the child. See id. § 263.307(b)(1), (3), (6), (8), (10), (11), (12),
(13).
        The evidence need not prove all statutory or Holley factors in order to show that
termination of parental rights is in a child’s best interest. See Holley, 544 S.W.2d at 372; In re
J.I.T.P., 99 S.W.3d 841, 848 (Tex. App.—Houston [14th Dist.] 2003, no pet.). In other words,
the best interest of the child does not require proof of any unique set of factors nor limit proof to
any specific factors. In re D.M., 58 S.W.3d 801, 814 (Tex. App.—Fort Worth 2001, no pet.).
Undisputed evidence of just one factor may be sufficient in a particular case to support a finding
that termination is in the child’s best interest. In re M.R.J.M., 280 S.W.3d 494, 507 (Tex.
App.—Fort Worth 2009, no pet.). But the presence of scant evidence relevant to each factor will
not support such a finding. Id. Evidence supporting termination of parental rights is also
probative in determining whether termination is in the best interest of the child. See In re C.H.,
89 S.W.3d at 28-29. We apply the statutory and Holley factors below.
Analysis
        This case began on September 6, 2015 when law enforcement responded to a complaint
of a disturbance involving G.G. and an allegation that weapons were involved. Officers with the
Cherokee County Sheriff’s office responded and discovered C.G. at her home, intoxicated. One
of the officers stated that C.G. could hardly stand up or talk to him, and slurred her words. He
found her to be compliant, but a little belligerent. Another officer investigated the complaint and
stated that G.G.’s and C.G.’s neighbors accused G.G. of threatening them with a knife. The
second officer called the Department because he believed it would not be appropriate to leave
M.G. with C.G. due to her state of intoxication. Law enforcement arrested G.G. for aggravated
assault. However, C.G. was also arrested for disorderly conduct because of her behavior after
she discovered that M.G. was being removed by the Department. One of the officers stated that
C.G.’s demeanor progressively worsened until she was loudly cursing and threatening him and
the neighbors. The Department investigator also stated that C.G. appeared intoxicated because



                                                  8
she had difficulty talking and maintaining her concentration, and slurred her speech. According
to the investigator, C.G. was very irritable and erratic, and eventually had to be restrained with
handcuffs. C.G. also yelled and cursed at the investigator.
        The investigator believed that M.G. had to be removed because both parents were being
arrested, and that both parents placed their child in danger. Moreover, she said, the house was
infested with roaches, cluttered to the point of being a fire and safety hazard with access to
numerous rooms being blocked, and did not contain much food beyond beer and wine. She did
not believe that the environment was appropriate for a four-year old. M.G. was taken to a shelter
that night.
G.G.’s criminal record
        G.G. has an extensive criminal record beginning in 1996. He was arrested for criminal
mischief, assault against C.G., terroristic threat, unlawful possession of a firearm by a felon, and
burglary of a habitation. He was convicted of delivery of a controlled substance, a state jail
felony, in 1996; burglary of a habitation, a second degree felony, in 2003; and assault family
violence, a second degree felony enhanced, in 2013. G.G. went to jail on February 22, 2016.
His community supervision for the assault family violence offense was revoked in 2016 and he
was sentenced to five years of imprisonment. G.G. was also found guilty of aggravated assault
with a deadly weapon, a second degree felony, and on July 6, 2016, he was sentenced to five
years of imprisonment.
Drug and alcohol abuse
        Both G.G. and C.G. admitted that they had problems with alcohol. G.G. stated that in the
past, he had smoked marijuana, and used methamphetamines and cocaine. He admitted that in
2013, he would drink daily until he passed out. G.G. stated that during two Department cases
involving M.G., he used cocaine or methamphetamines. He testified that he used cocaine after
quitting methamphetamines even after participating in drug treatment in 2013. The Department
conservatorship worker, Lisa Foreman, stated that G.G. tested positive for cocaine at the
beginning of this case.
        C.G. testified that she was an alcoholic. She said that in 2009, she passed out from
drinking alcohol while her older child was in her custody. That child was eight years old at the
time of the incident. At the time, a Department investigator testified that C.G. told him that she
had relapsed, had a history of drinking, and had been sober before becoming depressed. In this



                                                 9
case, C.G. stated that she completed a twelve-step substance abuse program in 2016. However,
she admitted that she relapsed at least three times in the past year, including a month before trial.
Laurie Beamon, a conservatorship worker with the Department, stated that it was hard for a
parent to show sobriety when relapses occur late in a case. Foreman did not believe that C.G.
demonstrated the ability to stay sober and in recovery.
Mental Health
       G.G. testified that he received disability for bipolar disorder, a heart condition, and high
blood pressure. He had been taking Abilify for his bipolar disorder. Even though he received
disability, he had been employed as a ranch hand, receiving cash for his work and hiding it.
According to records from ACCESS (Anderson-Cherokee Community Enrichment Services),
C.G. was diagnosed with major depressive disorder with anxious distress, alcohol dependence,
and borderline personality disorder. C.G. has been prescribed Prozax and Xanax. She is also on
disability for major depression and anxiety, and has been for approximately six years.
Previous Department Cases
       C.G. is the mother of two older children, both of whom live with their fathers. There was
testimony regarding two previous incidents during which the Department became involved. In
2006, the police discovered C.G.’s older daughter barefoot by the apartment complex office and
her house was determined to be unsafe and unsanitary. C.G. stated that she was drinking at the
time. The investigator for the 2009 incident stated that the Department investigated C.G. twice in
2006, resulting in one “reason to believe” for negligent supervision and physical neglect, and one
“reason to believe” for negligent supervision.
       Another investigation by the Department occurred when C.G. passed out in 2009 while
with her older child. An investigator with the Department testified that C.G. had to be taken to
the emergency room along with the child. He said that C.G.’s older child was upset, distraught,
and filthy. He described the child’s clothes as being threadbare and worn out. C.G. was “highly
intoxicated,” belligerent, angry, cursing, and loud. The investigator stated that C.G.’s alcohol
level was well above the legal limit for intoxication. He said her house was thoroughly infested
with roaches, describing a “waterfall” of roaches falling out of the woodwork when she opened
the front door.
       Beamon testified that in 2011, she received an intake involving M.G. The report stated
that G.G. was allegedly chasing people with a knife and that there was possible drug use in the



                                                 10
home. She described the home as cluttered, and some rooms were inaccessible due to items
blocking the entrances. The parents were asked to submit to drug testing, but G.G. had shaved
his head and all of his body hair. Beamon testified that the Department has had six investigations
involving C.G. and three involving G.G. There had been three investigations involving M.G.,
including the current investigation.      She also stated that the home conditions were almost
identical in each investigation, as was C.G.’s pattern of using alcohol to the point of passing out.
Service Plan
       G.G. testified that he completed a drug and alcohol assessment, and his psychological
evaluation before he went to jail in February 2016. He attended counseling once and attended,
but did not complete, parenting classes. He was unable to complete any of his service plan.
Foreman testified that, by and large, C.G. completed her service plan except for maintaining
stable housing for at least six months prior to the dismissal date. C.G. stated that she had
completed a twelve-week intensive outpatient substance abuse program and a twelve session
domestic abuse treatment program, and continues to receive one-on-one counseling.
Domestic violence and contact with G.G.
       According to Beamon, Foreman, and the CASA volunteer, Ellen Torres, the Department
and CASA recommended that M.G. be returned to C.G. on a “monitored return” after a court
date on July 15, 2016. According to the Department and CASA, C.G. claimed that she had no
contact with G.G. since he was jailed in February 2016. However, Foreman became suspicious
because she learned that C.G. was in constant contact with G.G.’s defense attorney and trying to
use their marriage as a way of not testifying against him. She was concerned because these
actions were completely opposite of her conversations with C.G. In April 2016, C.G. told
Foreman that she had “absolutely” no contact with G.G., that she did not want to be a victim, and
that she was cutting all ties with him.
       The Department and CASA discovered that C.G. had received just shy of 400 telephone
calls from G.G. who was in the Cherokee County jail. The calls were made from February 24,
2016 to July 7, 2016. C.G. also visited him at least five times and deposited money into his jail
account. Foreman believed that C.G. had been “very deceptive,” and noted that G.G. did not
have the ability to make telephone calls from jail without money in his account. She was more
bothered by C.G. answering the telephone calls than of him making them. Torres stated that
recordings of the telephone calls revealed that the couple appeared very bonded, that they loved



                                                 11
each other, and that C.G. appeared to want to accept him back into her life. Foreman stated that
the parents appeared to have an ongoing relationship, and had definite plans to get together after
his release from jail. Moreover, Beamon stated that the recordings revealed a plan by the parents
to deceive the Department and possibly take M.G. out of state once G.G. was released.
       The Department was concerned because there was a history of domestic violence in
C.G.’s and G.G.’s relationship. C.G. admitted that there were several episodes of domestic
violence in their marriage, and G.G. admitted that he hurt his wife repeatedly even during the
current Department investigation. Beamon stated that if G.G. were “permanently” removed from
the household, it would significantly reduce the risk to the child. However, the Department did
not trust C.G., and Torres stated that she had a “nagging fear” that if M.G. was returned to C.G.,
the father would eventually be in the child’s life. Foreman did not believe C.G. made the
changes necessary to be the parent that M.G. needs or that she has demonstrated a willingness
and ability to protect M.G. from harm, to ensure her safety, or protect her from future abuse and
neglect.
       C.G.’s licensed professional counselor with the Crisis Center of Cherokee County,
Rachel Bloser, stated that C.G. was progressing because she was beginning to question whether
she and G.G. could be together. She opined that C.G. was improving. Bloser also explained that
G.G. seemed to be controlling C.G. from jail and that accepting the calls could be part of a habit
of being controlled or attached. C.G. testified that in 2012, G.G. was arrested for domestic
violence against her. Even though she obtained an emergency protective order against G.G., she
allowed him back in her house in violation of that order. Beamon stated that C.G. had red and
purple bruising on her neck and arm after G.G. attempted to choke her. However, G.G. returned
to their house after he was released from jail. According to Beamon, C.G. refused to let her take
pictures of her injuries because she wanted to reconcile with him. C.G. stated that she signed an
affidavit of nonprosecution regarding those charges against G.G.
       In November 2015, G.G. become intoxicated, put a gun to C.G.’s chest and bruised her,
and was arrested by law enforcement. However, G.G. returned to their house after he was
released from jail. In this case, C.G. stated that she and G.G. went home together after he was
released from jail. C.G. explained that she accepted G.G.’s calls from jail because she took her
marriage vows seriously and felt sorry for him. She also stated that she tried to appease him by
answering his telephone calls, and put money into his jail account because he begged her to do



                                               12
so. C.G. stated that she and G.G. had some good memories and a child together. Further, she
believed it would be good for M.G. to have supervised visitation with C.G. after he is released
from prison. According to Beamon, C.G. told her that she did not want G.G. to be alone and that
she wanted to support him.
Plans for the Future
       C.G. stated that she planned to return to college, get a degree, and rejoin the workforce.
She had sold her house, filed for divorce from G.G., and moved into her father’s house on a
farm. She planned to live there with M.G.           However, Beamon stated that only after the
Department changed their goal from a monitored return to termination did C.G. file for divorce,
apply for protective order, move to her father’s farm, and cease to communicate with G.G.
       According to G.G., he could send letters and pictures to M.G. and talk to her on the
telephone. The Department planned for M.G. to be adopted and there was testimony from a
potential adoptive father as to his and his wife’s plans to adopt M.G. Beamon, Foreman, and the
CASA volunteer believed it was in M.G.’s best interest for C.G.’s and G.G.’s parental rights to
be terminated.
The Child
       M.G. was described as charming, intelligent, sweet, and loving. However, she was
extremely overweight when she was removed from the home. According to Torres, M.G.’s
current placement has been good for M.G. She has lost weight, participated in her own personal
care, was physically active, and enjoyed activities, such as dance, ballet, and attending football
games with her foster family. M.G.’s counselor stated that the child had issues related to the
removal and loss due to the abrupt removal from the home. The counselor believed that M.G.
was exposed to some violence and family chaos, and did not cope well. She told the counselor
that there were times when she did not feel safe with her parents. According to the counselor,
M.G. has improved social skills, improved ability to regulate herself, and improved ability to
express herself with words as opposed to acting out. M.G. shows signs of increased comfort and
trust in her current placement. The counselor testified that if M.G.’s parental home environment
had not changed, it would be detrimental for M.G. to be returned to it. According to the CASA
volunteer and counselor, M.G. expressed her desire to return to her mother and appeared to be
very bonded to C.G.      However, the foster mother stated that M.G. also viewed adoption
positively and was excited about the possibility.



                                                13
Conclusion
        Viewing the evidence in the light most favorable to the trial court’s finding, a reasonable
fact finder could have concluded that G.G. has an extensive criminal record, committed domestic
violence against C.G. in the past, including within a year of the trial, did not complete any of his
service plan, had an extensive history of drug and alcohol abuse, and had been sentenced to five
years of imprisonment in the summer before trial. Moreover, a reasonable fact finder could have
concluded that C.G. was an alcoholic, had a pattern of sobriety followed by relapses, had a
pattern of drinking until she passed out, had a mental health history, had at least six Department
investigations involving her children, and had a pattern of unsanitary and unsafe conditions in
her home. Further, a reasonable fact finder could have also concluded that C.G. had been a
victim of domestic violence committed by G.G., had a pattern of reconciling with him and
allowing him back into her home after each incident, had caused M.G. to be exposed to violence
and chaos, and had visited him, accepted telephone calls from him, and put money into his jail
account less than three months before trial.
        Considering the evidence relating to the statutory and Holley factors in the light most
favorable to the trial court’s findings, we hold that a reasonable fact finder could have formed a
firm belief or conviction that termination of C.G.’s and G.G.’s parental rights is in the best
interest of the child. See In re J.F.C., 96 S.W.3d at 266.
        C.G. argues in her brief, however, that her telephone contacts with G.G. do not amount to
clear and convincing evidence. She also contends that the Department made no effort to discuss
these transgressions with her. G.G. argues in his brief that his relatively stable recent history
should not be overlooked. But this evidence is not so significant that a reasonable trier of fact
could not have reconciled this evidence in favor of its finding and formed a firm belief or
conviction that termination of C.G.’s and G.G.’s parental rights is in the best interest of the child.
See id. Therefore, we hold that the evidence is legally and factually sufficient to support the trial
court’s finding that termination of C.G.’s and G.G.’s parental rights is in the child’s best interest.
See TEX. FAM. CODE ANN. § 161.001(b)(2). Accordingly, we overrule G.G.’s fifth issue and that
part of C.G.’s first issue regarding best interest.


                                             DISPOSITION
        Having overruled all of G.G.’s and C.G.’s issues, we affirm the trial court’s judgment.



                                                      14
                                                               GREG NEELEY
                                                                  Justice



Opinion delivered May 26, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                         15
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 26, 2017


                                         NO. 12-16-00312-CV


                           IN THE INTEREST OF M. G., A CHILD,


                                Appeal from the County Court at Law
                      of Cherokee County, Texas (Tr.Ct.No. 2015-09-0581)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.